DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Xing (CN 105752122A).
CN 105752122A

    PNG
    media_image1.png
    734
    697
    media_image1.png
    Greyscale

1) frame; 2) wheel; 3) reinforcing rod; 4) seal cover 
5) automatic door; 6) Bluetooth receiver;  
7) infrared detector; 8) touch screen 
9) loudspeaker; 10) baffle 11) table; 
12) telescopic rod 1st 13) chair; 
14) telescopic link 2nd 15) knighthead

Chinese to English Machine translation:
… the automatic door and of the frame of the all-round protection do, when the baggage into a sealing covers and through the radio-frequency identification device after the write personal information, automatic door lock dead, only the user's Bluetooth closing the automatic door can be opened …

As per claim 1, Xing discloses a cart body (1), comprising at least one compartment having a door (5); and a locking device (6, 7), coupled to the compartment and configured to lock the compartment in response to receiving an indication signal (see for example, Fig. and selected machine translated passage shown above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,215,570. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,215,570 similarly claims a baggage cart, provided in the analysis chart below:
U.S. Patent No. 11,215,570
(claim 1) A security inspection system, comprising: at least one baggage cart comprising at least one compartment for containing a baggage and configured to pass through a scanning channel; and a scanning device configured to inspect the baggage cart passing through the scanning channel and containing the baggage, at least based on a traveling speed of the baggage cart; 
wherein the baggage cart comprises: a sensing sub-system configured to sense at least one physical attribute information of the baggage carried by the baggage cart; and a communication module configured to send the at least one physical attribute information to the scanning device, wherein the scanning device is further configured to adjust a scanning parameter for the baggage cart based on the at least one physical attribute information.









(claim 2) The security inspection system of claim 1, wherein the at least one physical attribute information comprises at least one of a weight of the baggage; one of a density, an electron density, an equivalent atomic number and a material composition of a part of interest in the baggage; and a size and a location of the part of interest in the baggage; and wherein the scanning parameter comprises at least one of a radiation dose, a radiation energy, a scanning speed, a beam exit frequency, numbers of views, numbers of CT scanning angles, a distribution of CT scanning angles.

(claim 9) The security inspection system of claim 8, wherein the baggage cart further comprises: a locking device coupled to a door of the compartment and configured to lock the door in response to detecting that the baggage is suspicious by the scanning device.
(claim 10) The security inspection system of claim 1, wherein the locking device is further configured to lock the door of the compartment in response to a security inspection starting signal.
Instant Application 16/336750
(claim 1) A baggage cart for security inspection in an airport, comprising: a cart body, comprising at least one compartment having a door; and a locking device, coupled to the compartment and configured to lock the compartment in response to receiving an indication signal

(claim 2) The baggage cart of claim 1, further comprising: a scale, disposed on at least one side of the compartment and configured to measure a size of a baggage.
further comprising: a weighting device, disposed under the cart body and configured to measure a weight of a baggage.


(claim 7) The baggage cart of claim 1, further comprising an X-ray detection device, comprising: at least one X-ray source point; a detector, configured to receive an X-ray; a controller, configured to control the X-ray source point to emit the X-ray in response to the door of the compartment being closed, and control the detector to receive the X-ray penetrating through the baggage and generate an electrical signal based on the received X-ray; a collecting device, coupled to the detector and configured to convert the electrical signal into a digital signal; and a processor coupled to the collecting device and configured to process the digital signal, determine at least one physical attribute of the baggage based on the digital signal, and derive a first information on whether the baggage contains a hazardous material, based on the at least one physical attribute.






<- (see claim 1 of 16/336750 above)




<- (see claim 1 of 16/336750 above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884